UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8549


JOHN WESLEY LEE, JR.,

                  Petitioner – Appellant,

             v.

JOHN JOSEPH CURRAN, JR., The Attorney General of the State
of Maryland; JON P. GALLEY, Warden; WARDEN BOBBY SHEARIN,

                  Respondents – Appellees.



                              No. 09-6126


JOHN WESLEY LEE, JR.,

                  Petitioner – Appellant,

             v.

JOHN JOSEPH CURRAN, JR., The Attorney General of the State
of Maryland; JON P. GALLEY, Warden; WARDEN BOBBY SHEARIN,

                  Respondents – Appellees.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt. Catherine C. Blake, District Judge.
(8:00-cv-03323-CCB)


Submitted:    June 16, 2009                  Decided:   July 10, 2009
Before MOTZ and   SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


No. 08-8549 dismissed; No. 09-6126 affirmed by unpublished per
curiam opinion.


John Wesley Lee, Jr., Appellant Pro Se.     Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            John Wesley Lee, Jr., seeks to appeal the district

court’s    order       denying     relief       on    his   28    U.S.C.       § 2254    (2000)

petition.        He also appeals the district court’s dismissal of his

motion     for    injunctive        relief.            We    deny       a    certificate       of

appealability and dismiss the appeal in No. 08-8549 and affirm

the district court in No. 09-6126.

            As to No. 08-8549, the district court’s order is not

appealable        unless      a    circuit           justice      or        judge    issues     a

certificate       of    appealability.                See    28     U.S.C.         § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)           (2006).         A   prisoner         satisfies       this

standard    by     demonstrating          that       reasonable        jurists      would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                 See Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).          We   have    independently           reviewed         the    record    and

conclude      that      Lee       has     not       made    the        requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.



                                                3
            As to No. 09-6126, we have reviewed the record and

find   no   reversible   error.   Accordingly,    we   affirm   for   the

reasons stated by the district court.     Lee v. Shearin, No. 8:00-

cv-03323-CCB (D. Md. Dec. 11, 2008).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                 No. 08-8549 DISMISSED
                                                  No. 09-6126 AFFIRMED




                                  4